                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


IN RE KRAFT HEINZ                                 Case No. 1:19-cv-01339
SECURITIES LITIGATION
                                                  Honorable Robert M. Dow Jr.




                JOINT MOTION FOR LEAVE TO FILE OVERSIZED BRIEFS

       Pursuant to Local Rule 7.1 of the Local Rules of the United States District Court for the

Northern District of Illinois, Defendants The Kraft Heinz Company, Bernardo Hees, Paulo Basilio,

David Knopf, Alexandre Behring, George Zoghbi, Rafael Oliveira, 3G Capital Partners, 3G

Capital, Inc., 3G Global Food Holdings, L.P., 3G Global Food Holdings GP LP, 3G Capital

Partners LP, 3G Capital Partners II LP, and 3G Capital Partners Ltd. (collectively, “Defendants”),

and Lead Plaintiffs Union Asset Management Holding AG and Sjunde AP-Fonden, and additional

named Plaintiff Booker Enterprises Pty Ltd. (“Plaintiffs,” and together with Defendants, “the

Parties”), respectfully move this Court for leave to file oversized briefs regarding Defendants’

forthcoming motion to dismiss Plaintiffs’ complaint. In support of this joint motion, the Parties

state as follows:

        1.      On January 6, 2020, Plaintiffs filed their Consolidated Class Action Complaint,

which comprises 202 pages, 475 paragraphs, and 3 counts, and alleges that Defendants made

misrepresentations over an approximately four-year period from 2015 to 2019. See Dkt. 179.

        2.      Per the Court’s order, Defendants’ motions to dismiss are due on March 6, 2020.

See Dkt. 175.

        3.      To adequately and completely address all of the allegations in Plaintiffs’

voluminous complaint, Defendants respectfully request leave to file memoranda of law totaling up
to seventy-five pages in support of their motions to dismiss, in addition to an appendix chart

compiling the alleged misstatements identified in the Consolidated Class Action Complaint along

with a short description of why each alleged misstatement is inactionable.           Although the

Defendants will endeavor to coordinate their briefs and avoid duplicating their arguments, they

anticipate that separate briefing may be required because different claims and allegations are

directed to different Defendants, and some of the defenses that relate to a subset of the Defendants

will have to be addressed individually.

        4.     Consistent with Defendants’ request, Plaintiffs respectfully request leave to file

memoranda of law totaling up to seventy-five pages to oppose Defendants’ forthcoming motions

to dismiss.

        5.     Likewise, Defendants respectfully request leave to file reply memoranda of law

totaling up to forty pages.

        6.     The Parties respectfully submit that the additional pages beyond the limit allowed

by Local Rule 7.1 are warranted in light of the length of Plaintiffs’ complaint and the complexity

of the issues, and that this will assist the Court in its consideration of Defendants’ forthcoming

motions to dismiss.

        7.     The parties are in agreement as to the relief sought by way of this motion.

       WHEREFORE, the Parties respectfully request that this Court enter an Order allowing

Defendants to file memoranda of law totaling up to seventy-five pages in support of their motions

to dismiss; allowing Plaintiffs to file memoranda of law totaling up to seventy-five pages in

opposition to Defendants’ motions to dismiss; and allowing Plaintiffs to file reply memoranda of

law totaling up to forty pages.




                                                 2
Dated: February 21, 2020                         Respectfully submitted,

/s/ Dean N. Panos                             /s/ Sharan Nirmul
JENNER & BLOCK LLP                             KESSLER TOPAZ MELTZER
Howard S. Suskin (Il. ARDC # 6185999)            & CHECK LLP
Dean N. Panos (Il. ARDC # 6203600)            Sharan Nirmul
Gabriel K. Gillett (Il. ARDC # 6328233)       Richard A. Russo, Jr. (Pro Hac Vice)
353 N. Clark Street                           Nathan A. Hasiuk (Pro Hac Vice)
Chicago, Illinois 60654                       Lauren McGinley (Pro Hac Vice)
Telephone: (312) 222-9350                     280 King of Prussia Road
Email: hsuskin@jenner.com                     Radnor, Pennsylvania 19087
        dpanos@jenner.com                     Telephone: (610) 667-7706
        ggillett@jenner.com com               Facsimile: (610) 667-7056
                                              Email: snirmul@ktmc.com
PAUL, WEISS, RIFKIND, WHARTON &                       rrusso@ktmc.com
  GARRISON LLP                                        nhasiuk@ktmc.com
Daniel J. Kramer (pro hac vice)                       lmcginley@ktmc.com
Andrew Ehrlich (pro hac vice)
William A. Clareman (pro hac vice)            Counsel for Co-Lead Plaintiff Sjunde AP-
1285 Avenue of the Americas                   Fonden and additional named Plaintiff Booker
New York, New York 10019                      Enterprises Pty Ltd. and Co-Lead Counsel for
Telephone: (212) 373-3000                     the Class
Email: dkramer@paulweiss.com
        aehrlich@paulweiss.com                BERNSTEIN LITOWITZ BERGER
       wclareman@paulweiss.com                 & GROSSMANN LLP

Counsel for Defendants The Kraft Heinz        Avi Josefson
Company, Bernardo Hees, Paulo Basilio,        875 North Michigan Avenue, Suite 3100
David H. Knopf, Alexandre Behring, George     Chicago, Illinois 60611
Zoghbi, and Rafael Oliveira                   Telephone: (312) 373-3880
                                              Facsimile: (312) 794-7801
/s/ Sandra C. Goldstein                       avi@blbglaw.com
KIRKLAND & ELLIS LLP
Sandra C. Goldstein (pro hac vice)            -and-
601 Lexington Avenue
Telephone: (212) 446-4800                     Salvatore J. Graziano (Pro Hac Vice)
New York, New York 10022                      Katherine M. Sinderson (Pro Hac Vice)
Email: sandra.goldstein@kirkland.com          Abe Alexander (Pro Hac Vice)
                                              1251 Avenue of the Americas
Robert E. Earles (Il. ARDC #6308936)          New York, New York 10020
300 North Lasalle                             Telephone: (212) 554-1400
Chicago, Illinois 60654                       Facsimile: (212) 554-1444
Telephone: (312) 862-2000                     Email: salvatore@blbglaw.com
Email: bobbyearles@kirkland.com                      katiem@blbglaw.com
                                                     abe.alexander@blbglaw.com
Counsel for Defendant 3G Capital Partners,

                                             3
3G Capital, Inc., 3G Global Food Holdings,     Counsel for Co-Lead Plaintiff Union Asset
L.P., 3G Global Food Holdings GP LP, 3G        Management Holding AG and Co-Lead
Capital Partners LP, 3G Capital Partners II    Counsel for the Class
LP, 3G Capital Partners Ltd.




                                              4
                                 CERTIFICATE OF SERVICE

       I, Gabriel K. Gillett, an attorney, certify that on this 21st day of February, 2020, I caused a

copy of the foregoing Joint Motion For Leave To File Oversized Briefs to be filed with the

electronic filing system of the Northern District of Illinois, which will automatically serve all

counsel of record.

                                                        /s/ Gabriel K. Gillett
                                                      Attorney for Defendants




                                                 5
